EXHIBIT 10.2
 
DOUGLAS HAYES LOWREY
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of the 28th day of September, 2012 (the “Effective Date”), by and between
CapitalSource Bank, a California industrial bank (the “Bank”, the “Employer” or
the “Company”), and Douglas Hayes Lowrey, an individual (the “Executive”).


WHEREAS, the Executive and the Employer entered into that certain Employment
Agreement dated as of July 25, 2008 (the “Original Employment Agreement”) which
was amended and restated as of July 29, 2010 (the “Amended Employment
Agreement”);


WHEREAS, the Executive is currently employed as Chief Executive Officer of the
Employer; and


WHEREAS, the Employer and the Executive desire to amend and restate the Amended
Employment Agreement and enter into this Agreement to set out the terms and
conditions for the continued employment relationship of the Executive with the
Employer.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.           Employment Agreement.  On the terms and conditions set forth in
this Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3.  Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.


2.           Term.  The term of employment under this Agreement shall be for a
period ending on December 31, 2015 (the “Term” or the “Employment Period”)
unless sooner terminated as hereinafter set forth.  The Employer may determine
in its sole discretion whether to extend the Employment Period.  If the Employer
determines not to extend the Employment Period, the Employer shall provide
written notice to the Executive, in accordance with Section 13 hereof not less
than 60 days before the end of the Employment Period, that the Employment Period
will not be renewed (“Non-Renewal”).  Anything herein to the contrary
notwithstanding, if on the date of a Change in Control, the remaining term of
the Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24 month period following such Change
in Control.


3.           Position and Duties.


 
 

--------------------------------------------------------------------------------

 
(a)           Executive Positions.  During the Employment Period, the Executive
shall serve as Chief Executive Officer of the Company.  In such capacity, prior
to any Change in Control, the Executive shall report to the Bank Board.  The
Executive shall, at the Company’s request, also serve in such other officer
position(s) of any of the Company’s or Parent’s subsidiaries or affiliates, in
each case without further compensation beyond that set forth in this Agreement
and as a member of such management, executive, credit, disclosure and other
committees as determined by the Bank Board from time to time.  During the
Employment Period, the Executive shall have the duties, responsibilities, powers
and authority not inconsistent with those set forth in the Company’s bylaws, as
amended from time to time, as determined from time to time by the Bank Board and
customarily exercised by individuals serving in the position of Chief Executive
Officer for a company the size and nature of the Bank.  The Executive shall
devote the Executive’s reasonable best efforts and full business time to the
performance of the Executive’s duties hereunder and the advancement of the
business and affairs of the Employer; provided that the Executive shall be
entitled to (i) serve as a member of the board of directors of a reasonable
number of other companies, (ii) to serve on civic, charitable, educational,
religious, public interest or public service boards, (iii) to serve on the board
of directors of the Federal Home Loan Bank of San Francisco and (iv) to manage
the Executive’s personal and family investments, in each case, to the extent
such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder.  The Executive’s service as a
member of the board of directors for a publicly traded company shall be subject
to the prior approval of the Bank Board, which approval shall not be
unreasonably withheld.


(b)           Executive is a member of the Bank Board as of the Effective Date
and the Employer shall use its commercially reasonable best efforts to cause
Executive to be nominated to serve for an additional term at the expiration of
his current Bank Board term (and each subsequent expiration of the Bank Board
term thereafter) for the remainder of the Employment Period; provided, however,
Executive agrees that if his employment as Chief Executive Officer terminates,
he will resign from his position on the Bank Board and the CapitalSource Inc.
Board of Directors co-terminous with his termination unless otherwise mutually
agreed with the Bank Board and the CapitalSource Inc. Board of Directors.


4.           Place of Performance.  During the Employment Period, the Executive
shall be based primarily at an office of the Employer designated by the Employer
(currently in Los Angeles, California) except for reasonable travel on the
Employer’s business consistent with the Executive’s position.


5.           Compensation and Benefits.
 
(a)           Base Salary.  Commencing on the Effective Date, the Employer shall
pay to the Executive a base salary at the rate of no less than $700,000 per
calendar year (the “Base Salary”), less applicable deductions, and prorated for
any partial year.  The Base Salary shall be reviewed for increase by the
Employer no less frequently than annually and may be increased in the discretion
of the Employer.  Any such adjusted Base Salary shall constitute the “Base
Salary” for purposes of this Agreement.  The Base Salary shall be paid in
substantially equal installments in accordance with the Employer’s regular
payroll procedures.  The Executive’s Base Salary may not be decreased during the
Employment Period.


 
2

--------------------------------------------------------------------------------

 
(b)           Annual Bonus.  For each calendar year that ends during the
Employment Period and prior to a Change in Control, the Executive shall be
eligible to receive an annual target cash bonus equal to 100% of the Base Salary
in effect at the end of such calendar year, in each case as determined by the
Bank Board and Parent Board, as applicable, or the compensation committee(s)
thereof (as applicable), subject to the Employer’s and/or one or more Company
Affiliate’s overall performance and business prospects, the performance of the
Executive and such other factors as determined by the Bank Board and Parent
Board, as applicable, or the compensation committee(s) thereof (as
applicable).  The bonus paid to the Executive may be greater or less than the
target cash bonus based upon whether the target performance factors have been
achieved or exceeded or other reasons or factors.  For each calendar year that
ends during the Employment Period and after a Change in Control, the Executive
shall be eligible to receive an annual target cash bonus in an amount not less
than 200% of the Base Salary as in effect on the last day of such calendar year.
Any annual bonus payable to the Executive hereunder shall be paid at the time
bonuses are otherwise paid to other executive officers of the Employer, but in
any event, no later than March 15 of the calendar year following the year with
respect to which such annual bonus is earned.


(c)           Options and Restricted Stock Units.  In consideration for entering
into this Agreement, effective as of the Effective Date, the Parent will grant
to the Executive 90,000 restricted stock units of CapitalSource Inc., vesting in
equal amounts on each of the first, second and third anniversaries of the
Effective Date and an option to purchase 560,000 shares of CapitalSource Inc.’s
common stock, vesting in equal amounts on each of the first and second
anniversaries of the Effective Date. The restricted stock units and option will
be subject to other conditions set forth in the applicable award agreement
governing the awards.  Unless otherwise provided in this Agreement or in the
applicable award agreement, the unvested portion of such option and any such
unvested restricted stock units shall be forfeited by the Executive upon the
termination of the Executive’s employment with the Employer.  Except as
expressly set forth in this Agreement, the grant of the option and restricted
stock units contemplated by this Section 5(c) shall be governed by and be
subject to the terms and conditions set forth in the CapitalSource Inc. Third
Amended and Restated Equity Incentive Plan, as amended from time to time (the
“Plan”), and is documented and evidenced by award agreement under the Plan
executed by the Employer and the Executive.  The Executive shall be eligible to
receive comparable future annual equity awards, which awards may be subject to
vesting on achievement of performance goals, if the Parent Board (or
compensation committee thereof) so determines.


(d)           Vacation; Benefits.  During the Employment Period, the Executive
shall be entitled to four weeks of vacation annually.  Unless required by
applicable law, the Executive shall not be entitled to any cash compensation for
accrued and unused vacation upon termination of employment.  The Executive
agrees that any vacation taken during his employment shall be subject to and
take into account applicable banking laws and regulations, with no more than two
(2) weeks scheduled consecutively, and shall otherwise be subject to the
Employer’s policies governing vacation.  In addition, the Employer shall provide
to the Executive all employee and executive benefit plans, practices,
perquisites and programs maintained by the Employer and made generally available
to employees or executives including, without limitation, pension, retirement,
profit sharing, incentive compensation, savings, medical, hospitalization,
disability, dental, life and travel accident insurance benefit plans, and sick
leave on a basis that (i) prior to a Change in Control is comparable in all
material respects to that provided to other similarly situated members of
 Employer’s Executive Committee (or successor committee performing substantially
similar functions), and (ii) following a Change in Control is at least as
favorable in all material respects to that provided to the other most senior
executives of Employer.  Subject to the terms of this Agreement, all benefits
are provided at the Employer’s and Company Affiliates’, as applicable, sole
discretion.  Subject to the terms of this Agreement, the Employer and Company
Affiliates, as applicable, shall have the right to change insurance carriers and
to adopt, amend, terminate or modify employee benefit, equity incentive,
deferred compensation and other plans, practices, perquisites, programs and
arrangements at any time and without the consent of the Executive.


 
3

--------------------------------------------------------------------------------

 
(e)           Employer Compensation Plans.  Except as otherwise provided here,
all compensation provided to the Executive pursuant to Section 5 shall be in
accordance with the Employer's and Company Affiliates’ compensation plans and
policies.


(f)           Clawback/Recoupment.  Any compensation paid to the Executive shall
be subject to mandatory repayment by the Executive to the Employer or Parent, as
applicable, to the extent the Executive is, or in the future becomes, subject to
(i) any “clawback” or recoupment policy that is adopted to comply with any
applicable law, rule or regulation, or any other requirement, or (ii) any law,
rule, requirement or regulation which imposes mandatory recoupment, under
circumstances set forth in such law, rule, requirement or regulation.


6.           Expenses.  The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder.  The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.


7.           Confidentiality, Non-Disclosure and Non-Competition Agreement.  The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates.  The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:
 
(a)           Non-Disclosure.  During and after the Executive’s employment with
the Employer or Company Affiliates, the Executive will not knowingly, directly
or indirectly through an intermediary, use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Employer or
Company Affiliates, or otherwise, during such employment, is within the scope of
the Executive’s duties with the Employer or Company Affiliates as determined
reasonably and in good faith by the Executive.  Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.  In the event the Executive is required or compelled by legal process
to disclose any Company Confidential Information, he will immediately inform the
Employer so that the Employer may present and preserve any objections that it
may have to such disclosure and/or seek an appropriate protective order.


 
4

--------------------------------------------------------------------------------

 
(b)           Materials.  The Executive will not remove, directly or indirectly
through an intermediary, any Company Confidential Information or any other
property of the Employer or any Company Affiliate from the Employer’s or Company
Affiliate’s premises or make copies of such materials except for normal and
customary use in the Employer’s or the Company Affiliate’s business as
determined reasonably and in good faith by the Executive.  The Employer
acknowledges that the Executive, in the ordinary course of his duties, routinely
uses and stores Company Confidential Information at home and other
locations.  The Executive will return to the Employer all Company Confidential
Information and copies thereof and all other property of the Employer or any
Company Affiliate at any time upon the request of the Employer and in any event
promptly after termination of Executive’s employment.  The Executive agrees to
attempt in good faith to identify and return to the Employer any copies of any
Company Confidential Information after the Executive ceases to be employed by
the Employer.  Anything to the contrary notwithstanding, nothing in this Section
7(b) shall prevent the Executive from retaining a home computer, papers and
other materials of a personal nature, including diaries, calendars and
Rolodexes, information relating to his compensation or relating to reimbursement
of expenses, information that he reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.


(c)           No Solicitation or Hiring of Employees.  During the Non-Compete
Period, the Executive shall not, directly or indirectly through an intermediary,
solicit, entice, persuade or induce any individual who is employed by the
Employer or any Company Affiliate (or who was so employed within 180 days prior
to the Executive’s action) to terminate or refrain from continuing such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Employer or Company Affiliates, and
the Executive shall not hire, directly or indirectly, as an employee, consultant
or otherwise, any such person.  Anything to the contrary notwithstanding, the
Employer agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Employer for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any  former employee of the Employer from such  former
employee, or from a third party, by providing a reference setting forth his
personal views about such  former employee, shall not be deemed a violation of
this Section 7(c).  Notwithstanding the foregoing, this Section 7(c) shall not
preclude the Executive from soliciting for employment or hiring any person who
has been discharged by the Employer or any Company Affiliate without cause.


 
5

--------------------------------------------------------------------------------

 
In the event that any restrictive covenant contained in any Employer or Company
Affiliate policy, program, agreement or other arrangement to which the Executive
is subject (including any such company policy, program, agreement or other
arrangement to which the Executive becomes subject after the date hereof)  is
more restrictive than the provisions of this Section 7, the relevant provision
or provisions of this Section 7 shall supersede such more restrictive provision
or provisions unless the Employer and the Executive expressly agree, in writing,
to have such more restrictive provision or provisions be controlling.


(d)           Non-Competition.


(i)           During the Non-Compete Period, to the extent permissible under
California law, the Executive shall not, directly or indirectly through an
intermediary, (A) solicit or encourage any client or customer of the Employer or
any Company Affiliate, or any person or entity who was a client or customer
within 180 days prior to Executive’s action, to terminate, reduce or alter in a
manner adverse to the Employer or any Company Affiliate any existing business
arrangements with the Employer or any Company Affiliate or to transfer existing
business from the Employer or any Company Affiliate to any other person or
entity, or (B) provide services to any entity if (i) during the 12 months
preceding such action more than 10% of the revenues of such entity and its
affiliates is derived from any business from which the Employer or any Company
Affiliate derived more than 10% of its revenues during such period (such
percentage determined on a pro forma basis for any business acquired during such
12 month period as if the acquisition had occurred at the beginning of such 12
month period) (a “Material Business”) or (ii) the services to be provided by the
Executive are competitive with a Material Business and substantially similar to
those previously provided by the Executive to the Employer or any Company
Affiliate; provided, however, that following a Change in Control, this Section
7(d)(i)(B) shall not apply to the Executive, or (C) own an interest in any
entity described in subsection (B)(i) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 5% of the voting
power of such entity and does not otherwise violate any Company or Company
Affiliate policy applicable to Executive.  For purposes of this Section 7(d), a
“client or customer” shall be limited to any actual borrower, customer or client
of the Employer or any Company Affiliate (as set forth in the Employer’s CAM or
substantially similar successor or other system) and any other entity in the
“term sheet issued,” “term sheet executed” or “credit committee approved”
categories listed in the Employer’s DealTracker or substantially similar
successor or other system.  The Executive agrees that, before providing
services, whether as an employee or consultant, to any entity during the
Non-Compete Period, he will provide a copy of this Agreement to such entity, and
such entity shall acknowledge to the Employer in writing that it has read this
Agreement.  The Executive acknowledges that this covenant has a unique, very
substantial and immeasurable value to the Employer and Company Affiliates, that
the Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.


(ii)           If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.


 
6

--------------------------------------------------------------------------------

 
                                (e)           Compliance with Employer’s
Policies.  The Executive agrees to observe and comply with the policies and
rules of the Employer and Company Affiliates unless such compliance is
inconsistent with the terms of this Agreement.
 
                                (f)           Non-Disparagement.  Neither the
Employer nor the Executive shall initiate, participate or engage in any
communication whatsoever with any current or former customer, supplier, vendor
or competitor of the Employer or any Company Affiliate or any of their
respective shareholders, partners, members, directors, managers, officers,
employees or agents, or with any current or former shareholder, director,
manager, officer, employee or agent of the Employer or any Company Affiliate,
which communication could reasonably be interpreted as derogatory or disparaging
to the Executive or the Employer or any Company Affiliate, as applicable,
including but not limited to the business, practices, policies, shareholders,
partners, members, directors, managers, officers, employees, agents, advisors
and attorneys of the Employer or any Company Affiliate.  The Employer agrees to
use its commercially reasonable best efforts to cause its directors and
executive officers not to engage in any public statement or communication that
could reasonably be interpreted as derogatory or disparaging to the
Executive.  The foregoing shall not be violated by truthful statements by either
party in response to legal process, required governmental testimony or filings,
or administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).


                                (g)           Publicity.  During the Employment
Period, the Executive hereby grants to the Employer the right to use, in a
reasonable and appropriate manner, the Executive’s name and likeness, without
additional consideration, on, in and in connection with technical, marketing or
disclosure materials, or any combination thereof, published by or for the
Employer or any Company Affiliate, and any documents or other matters to the
extent legally required.


                                (h)           Cooperation in Litigation.  The
Executive agrees to cooperate fully with the Employer and Company Affiliates and
its or their counsel in any litigation or investigation that arises out of or is
related in any way to Executive’s service with the Employer and Company
Affiliates.  The cooperation includes making Executive available for reasonable
periods of time upon reasonable notice to the Employer’s counsel in any such
litigation or investigation and to provide testimony before or during such
litigation or investigation.
 
(i)        Enforcement.  The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives.  The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement.  The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.  The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
as long as the Employer fully complies with Sections 9, 11, and 12.  The
Employer further agrees that any breach during the Employment Period of this
Agreement by the Executive that does not result in the Executive being
terminated for Cause shall not release the Employer from compliance with its
obligations under this Agreement.  Notwithstanding the foregoing two sentences,
neither party shall be precluded from pursuing judicial remedies as a result of
any such breaches.


 
7

--------------------------------------------------------------------------------

 
8.           Termination of Employment.


(a)           Permitted Terminations.  The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:


(i)           Death.  The Executive’s employment hereunder shall terminate upon
the Executive’s death;


(ii)           By the Employer.  The Employer may terminate the Executive’s
employment for:
(A)           Disability.  If the Executive shall have been substantially unable
to perform, despite reasonable accommodation, the Executive’s material duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for 180 consecutive days or 270 days
in any 24-month period (a “Disability”) (provided, that until such termination,
the Executive shall continue to receive his compensation and benefits hereunder,
reduced by any benefits payable to him under any Employer-provided disability
insurance policy or plan applicable to him); or


(B)           Cause.  For Cause or without Cause.  If the Employer terminates
Executive’s employment without Cause, then the Employer shall provide written
notice to the Executive at least ten (10) days prior to the Date of Termination.


(iii)           By the Executive.  The Executive may terminate his employment
for any reason (including Good Reason) or for no reason.  If the Executive
terminates his employment without Good Reason, then he shall provide written
notice to the Employer at least ten (10) days prior to the Date of Termination.


(b)           Termination.  Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with the requirements of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.  Termination of the Executive’s employment shall take
effect on the Date of Termination.  The Executive agrees, in the event of any
dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Employer, to submit to a physical examination by a licensed
physician selected by mutual consent of the Employer and the Executive, the cost
of such examination to be paid by the Employer.  The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose.  This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act (to the extent applicable) and any
applicable state or local laws.


 
8

--------------------------------------------------------------------------------

 
9.           Compensation Upon Termination.


(a)           Death.  If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives.  Upon the Executive’s
death, the Employer shall pay or provide the following:


(i)           Base Salary.  The Employer shall pay to the Executive’s legal
representative or estate, as applicable, an amount equal to one year’s Base
Salary reduced by amounts payable to the Executive’s legal representative,
estate and beneficiaries on account of any life insurance plan or policy
provided by the Employer or Company Affiliates for the benefit of the Executive,
and such amount shall be paid in a single lump sum within thirty days following
the Executive’s death.  Notwithstanding the foregoing, the Employer shall pay to
the Executive any difference in the amounts ultimately paid in accordance with
such plan or policy and the amount treated as payable pursuant to this Section
9(a)(i) within 30 days of a final determination by the insurance company of the
amount of payment and subject to the provision of such documentation to the
Employer.


(ii)           Accrued Benefits.  The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement (except as provided in the next paragraph); and


(iii)           Equity Awards.  Notwithstanding any provision of the related
plan or award agreements, all outstanding equity awards held by the Executive
immediately prior to his death shall immediately vest.   All options shall
remain exercisable for the length of their remaining terms.


The Employer shall pay to the Executive’s legal representatives or estate, or as
may be directed by the legal representatives of such estate, the Executive’s
Accrued Benefits due pursuant to Section 9(a)(ii), at the time such payments are
due.  Except as set forth herein, the Employer and Company Affiliates shall have
no further obligation to the Executive or his legal representatives, estate or
heirs upon his death under this Agreement.


 
9

--------------------------------------------------------------------------------

 
(b)           Disability.  If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (A) the Employer shall pay to the Executive (i) the
Executive’s Base Salary due through the Date of Termination, and (ii) all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (B) all outstanding equity
awards held by the Executive immediately prior to his termination shall
immediately vest.   All options shall remain exercisable for the length of their
remaining terms.  Except as set forth herein, the Employer and Company
Affiliates shall have no further obligations to the Executive under this
Agreement upon Executive’s termination due to Disability pursuant to Section
8(a)(ii)(A).


(c)           Termination by the Employer for Cause; by the Executive without
Good Reason.  If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to then vested or exercisable equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreements except that all of his then unvested or unexercisable equity or
equity-related awards shall be terminated. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this Agreement
upon such termination.


(d)           Termination by the Employer without Cause or by the Executive with
Good Reason.


(i)           If, other than as set forth in Section 9(d)(ii), the Employer
terminates the Executive’s employment prior to the last day of the Employment
Period pursuant to Section 8(a)(ii)(B) other than for Cause or the Executive
terminates his employment hereunder with Good Reason, the Employer shall pay the
Executive all Accrued Benefits, if any, to which the Executive is entitled as of
the Date of Termination, in each case at the time such payments are due, and the
Executive’s Base Salary due through the Date of Termination.  The Executive
shall also be entitled to the Severance Payments.


(ii)           Notwithstanding Section 9(d)(i), if, within 24 months following
consummation of a Change in Control or at any time within the period commencing
three months prior to (i) the execution of a binding agreement for a
transaction, or (ii) the making of a tender or exchange offer, in either case
that, if consummated, would result in a Change in Control and ending on the date
of the Change in Control or, if earlier, the date that such transaction is
completely abandoned by the parties thereto (regardless of whether a Change in
Control actually occurs), the Employer terminates the Executive’s employment
during the Employment Period pursuant to Section 8(a)(ii)(B) other than for
Cause or the Executive terminates his employment hereunder with Good Reason, the
Employer shall pay the Executive all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and the Executive’s Base Salary due through the Date of
Termination.  The Executive shall also be entitled to the Severance Payments.


 
10

--------------------------------------------------------------------------------

 
(iii)  Notwithstanding any other provision of this Agreement, the Plan or any
other agreement between the Executive and Employer or any Company Affiliate, at
any time before a Change in Control, upon or after having notice having been
provided by the Executive of the occurrence or claimed occurrence of any Good
Reason event or breach pursuant to the definition of Good Reason in this
Agreement, the Executive may terminate employment during the cure period set
forth in the definition of Good Reason in this Agreement and, if the Executive
does not terminate employment during the cure period, the Employer may terminate
Executive’s employment.  During the cure period, such termination of employment,
whether initiated by the Executive or the Employer, will not be considered to be
a termination of employment by the Executive with or without Good Reason or a
termination of employment by the Employer with or without Cause.  The
determination of the category of such termination will be made by the end of the
cure period.  The termination will not be treated as a Good Reason termination
unless it is determined by the Employer that Good Reason exists and the Employer
has failed to cure such event before the expiration of the cure period.  If the
Executive’s employment has terminated by the Executive or the Employer, and (i)
no Good Reason event has occurred, the Executive will be deemed to have
terminated employment without Good Reason, or (ii) there is a Good Reason event,
the Employer cures it before the cure period expires, and the Executive fails to
immediately return to work, the Executive will be deemed to have terminated
employment without Good Reason.


                                (e)           Liquidated Damages.  The parties
acknowledge and agree that damages which will result to the Executive for
termination by the Employer of the Executive’s employment without Cause under
Section 8(a)(ii)(B) or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the Severance
Payments shall constitute liquidated damages for any such termination.  The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any other applicable benefit plan, such liquidated damages shall be in lieu
of all other claims that the Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Payments, the Executive will execute a release of claims substantially
in the form of the release attached hereto as Exhibit A.  Within two business
days of the Date of Termination, the Employer shall deliver to the Executive the
release for the Executive to execute.  The Executive will forfeit all rights to
the Severance Payments unless the Executive executes and delivers to the
Employer the release within 30 days of delivery of the release by the Employer
to the Executive and such release has become irrevocable by virtue of the
expiration of the revocation period without the release having been revoked (the
first such date, the “Release Effective Date”).   The Employer and Company
Affiliates shall have no obligation to provide the Severance Payments prior to
the Release Effective Date.  Subject to Section 9(g) below, the Severance
Payments shall be made within three business days of the Release Effective
Date.  If the Executive fails to comply with his obligations under Section 7,
the Executive shall, to the extent such amounts are paid, vested or distributed
pursuant to Section 9 hereof, (i) forfeit outstanding equity awards, (ii)
transfer the shares underlying equity awards that were accelerated pursuant to
Section 9 and settled in shares to Parent for no consideration and (iii) repay
the after-tax amount of the Severance Payments and any equity awards that were
accelerated pursuant to Section 9 and settled in cash or sold.


 
11

--------------------------------------------------------------------------------

 
                                 (f)           No Offset.  In the event of
termination of his employment, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due to him on
account of any remuneration or benefits provided by any subsequent employment he
may obtain.  The Employer’s and Company Affiliates’ obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Employer or its affiliates may have against him for any reason.


                                 (g)           Section 409A.  To the extent the
Executive would be subject to the additional 20% tax imposed on certain deferred
compensation arrangements pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)(“Section 409A”), as a result of any provision
of this Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and preserve to the maximum extent
possible the original intent and economic benefit to the Executive and the
Employer, and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 9(g).


(i)           For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
each severance payment and COBRA continuation reimbursement shall be treated as
a right to receive a series of separate and distinct payments.
 
(ii)           The Executive will be deemed to have a Date of Termination for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Section 409A.
 
(iii)           Notwithstanding any other provision of this Agreement to the
contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Employer from time to time), and
(ii) the Employer makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Employer will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided.   To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Employer shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Employer or to the extent that such benefits
would otherwise have been provided by the Employer at no cost to the Executive,
the Employer’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Employer in accordance with the procedures specified herein.
 
 
12

--------------------------------------------------------------------------------

 
(iv)           (A) Any amount that the Executive is entitled to be reimbursed
under this Agreement will be reimbursed to the Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (B) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
 
(v)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Employer.


(h)           Cell phone/Email Address.  If not precluded or limited by
applicable law at the time, the Employer shall use its commercially reasonable
best efforts upon termination of the Executive's employment for any reason, to
cause the Executive's cell phone number assigned to his Employer -provided cell
phone to be retained by the Executive if he so elects (and the Employer shall
assist in transferring such cell phone number to an account with the cell phone
service provider in the Executive’s name) and, the Employer shall forward to the
Executive, as soon as reasonably practicable, relevant e-mail sent to his
“capitalsource” email account and received during the 60 days following such
termination.
 
(i)           FDIC Regulation.  Notwithstanding anything herein contained to the
contrary, any payments to the Executive by the Employer, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”),
12 U.S.C. §1828(k), and any regulations promulgated thereunder.


10.         Parachute Limitations.


Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Employer or Company Affiliates, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 10 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Employer or Company Affiliates for the direct or indirect compensation of
the Executive (including groups or classes of participants or beneficiaries of
which the Executive is a member), whether or not such compensation is deferred,
is in cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for Executive under the Agreement,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Executive under this Agreement to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Executive from the
Employer or Company Affiliate under this Agreement, all Other Agreements, and
all Benefit Arrangements would be less than the maximum after-tax amount that
could be received by Executive without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive's sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that in order to comply with Section
409A, the reduction or elimination will be performed in the order in which each
dollar of value subject to a right, payment or benefit reduces the Parachute
Payment to the greatest extent.


 
13

--------------------------------------------------------------------------------

 
11.           Indemnification.  During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Employer, both prior to and
after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer.  During the Employment Period and thereafter
covering the Employment Period, the Employer also shall provide the Executive
with coverage under its or a Company Affiliate’s (at its election) then current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers.  If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Employer prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification unless the Employer or a Company
Affiliate is materially prejudiced by such failure.  The Employer or a Company
Affiliate shall be entitled to assume the defense of any such proceeding and the
Executive will use reasonable efforts to cooperate with such defense.  To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Employer or a Company Affiliate and
the Executive in connection with the defense of a proceeding, the Executive
shall so notify the Employer and shall be entitled to separate representation at
the Employer’s expense by counsel selected by the Executive (provided that the
Employer may reasonably object to the selection of any counsel within five (5)
business days after notification thereof) which counsel shall cooperate, and
coordinate the defense, with the Employer’s counsel and minimize the expense of
such separate representation to the extent consistent with the Executive’s
separate defense and to the extent possible and consistent with all applicable
rules of legal ethics.  This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.


 
14

--------------------------------------------------------------------------------

 
12.           Attorney’s Fees.  If a Change in Control has not occurred, the
Employer shall reimburse the Executive (and his beneficiaries) within sixty (60)
days of submission of the request for reimbursement for any and all reasonable
costs and expenses (including without limitation attorneys’ fees and other
charges of counsel) incurred by the Executive (or any of his beneficiaries) in
resolving any controversy, dispute or claim arising out of or relating to this
Agreement, the Executive’s employment with the Employer, or the termination
thereof; provided that this is not a claim (a) brought by the Employer on
account of the Executive’s alleged breach of Section 7 of this Agreement, breach
of the Executive’s fiduciary duty of loyalty, or fraud or material misconduct,
if the Employer is the prevailing party, (b) brought pursuant to a claim of Good
Reason pursuant to Section 9(d)(iii) unless it is determined that Good Reason
exists, or (c) brought by the Executive unless the Executive prevails on at
least one material claim.


Following a Change in Control, the Employer shall advance the Executive (and his
beneficiaries) any and all reasonable costs and expenses (including without
limitation attorneys’ fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, the Executive’s employment
with the Employer, or the termination thereof; provided that the Executive shall
reimburse the Employer any advances to cover expenses incurred by the Executive
for claims (a) brought by the Employer on account of the Executive’s alleged
breach of Section 7 of this Agreement, breach of the Executive’s fiduciary duty
of loyalty, or fraud or material misconduct, if the Employer is the prevailing
party, ((b) brought pursuant to a claim of Good Reason pursuant to Section
9(d)(iii) unless it is determined that Good Reason exists, or (c) brought by the
Executive unless the Executive prevails on at least one material claim.  Pending
the resolution of any such claim, the Executive (and his beneficiaries) shall
continue to receive all payments and benefits described in Section 5 of this
Agreement.


This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.


13.           Notices.  All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
 
 
15

--------------------------------------------------------------------------------

 


           (i)           If to the Employer to both:


CapitalSource Bank
633 West 5th Street
33rd Floor
Los Angeles, CA 90071
Attn: Chairman of the Board and General Counsel
Fax:  (301) 272-3423


and


CapitalSource Inc.
5404 Wisconsin Avenue, 2nd Floor
Chevy Chase, MD 20815
Attn:  Chief Executive Officer and General Counsel
Fax:  (301) 272-3423


           (ii)           If to the Executive:


                                Douglas Hayes Lowrey
                                Address last shown on the Employer's Records


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
14.           Severability.  The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.
 
15.           Effect on Other Agreements.  This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive and
supersedes the terms of any plan, policy, agreement, award or other arrangement
of the Employer or Company Affiliates (whether entered into before or after the
Effective Date). Notwithstanding any provision in this Agreement, the Plan or
any award agreement to the contrary, outstanding equity awards held by the
Executive shall not become vested, by acceleration or otherwise, in connection
with any termination of employment or other event to the extent vesting,
acceleration or delivery would result in the Parent violating the five percent
exception on fast vesting of awards of restricted stock or restricted stock
units pursuant to Section 11.2 of the Plan.  To the extent that such vesting,
acceleration or delivery is prohibited pursuant to the foregoing, the Executive
shall receive a cash payment equivalent to the fair market value of the award on
the date that such award would otherwise have vested or been accelerated or such
shares would otherwise have been delivered, and such equity award shall be
terminated and forfeited.  Notwithstanding any provision in this Agreement, the
Plan or any award agreement to the contrary, before a Change in Control, if the
Executive takes actions in material violation or breach of any non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Employer or Company Affiliates or any confidentiality obligation with respect to
the Employer or Company Affiliates, then the Employer shall have the right to
cause an immediate forfeiture of his rights to all of his outstanding equity
awards and any such forfeited awards shall immediately expire; provided, however
that the value of any forfeited restricted stock awards shall not exceed 120% of
the Employer’s good faith determination of the maximum amount of its and the
Company Affiliates’ aggregate potential or actual damages arising out of such
violation or breach.  If the Executive has vested in shares of restricted stock
during the two year period prior to such actions, he will owe the Employer a
cash payment (or forfeiture of shares) in an amount determined as follows: (1)
for any such shares that the Executive sold prior to receiving notice from the
Employer, the amount will be the proceeds received from the sale(s), and (2) for
any such shares that the Executive still owns, the amount will be the number of
such shares owned times the Fair Market Value (as defined in the Plan) of the
shares on the date he received notice from the Employer (provided, that the
Employer may require the Executive to satisfy his payment obligations hereunder
either by forfeiting and returning to the Employer such shares or any other
shares or making a cash payment or a combination of these methods as determined
by the Company in its sole discretion); provided, however, that the value of the
cash payment required by the foregoing shall not exceed 120% of the Employer’s
good faith determination of the maximum amount of its and the Company
Affiliates’ aggregate potential or actual damages arising out of the Executive’s
violation or breach.
 
 
16

--------------------------------------------------------------------------------

 
16.           Survival.  It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18,
19, 21, 22 and 24 hereof and this Section 16 shall survive the termination of
employment of the Executive.  In addition, all obligations of the Employer to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.
 
17.           Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder, (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor entity, and (iii) the rights
and obligations of the Employer hereunder shall be assignable and delegable to
Parent and/or CapitalSource Finance LLC.  The Employer shall require any
successor to the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.
 
18.           Binding Effect.  Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives and permitted successors and
assigns.
 
 
17

--------------------------------------------------------------------------------

 
19.           Amendment; Waiver.  This Agreement shall not be amended, altered
or modified except by an instrument in writing duly executed by the party
against whom enforcement is sought.  Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.
 
20.           Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
 
21.           Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of California (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
 
22.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.\
 
23.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
 
24.           Withholding.  The Employer or Parent may withhold from any benefit
payment or any other payment or amount under this Agreement all federal, state,
city or other taxes as shall be required pursuant to any law or governmental
regulation or ruling provided that any withholding obligation arising in
connection with the exercise of a stock option or the transfer, vesting or
conversion of stock, restricted stock units or other property shall be satisfied
through surrendering, forfeiture and withholding an appropriate number of shares
of stock, restricted stock units or appropriate amount of such other
property.  The Executive hereby agrees that the tax withholding obligations with
respect to the foregoing shall be satisfied by such surrender, forfeiture and
withholding on the applicable dates and hereby authorizes the Employer or Parent
to use such portions to satisfy such obligations.
 
25.           Definitions.


           “Accrued Benefits” means (i) any compensation deferred by the
Executive prior to the Date of Termination and not paid by the Employer or
otherwise specifically addressed by this Agreement; (ii) any amounts or benefits
owing to the Executive or to the Executive’s beneficiaries under the then
applicable benefit plans of the Employer; (iii) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Date of Termination and which are reimbursable in accordance with Section
6; and (iv) any other benefits or amounts due and owing to the Executive under
the terms of any plan, program or arrangement of the Employer.
 
 
18

--------------------------------------------------------------------------------

 
           “Bank Board” means the Company’s Board of Directors.


“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of  nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s willful
and continued failure to substantially perform his essential job functions
hereunder after receipt of written notice from the Employer that specifically
identifies the manner in which the Executive has substantially failed to perform
his essential job functions and specifying the manner in which the Executive may
substantially perform his essential job functions in the future; (iii) a
material act of fraud or willful and material misconduct with respect, in each
case, to the Employer or Company Affiliates, by the Executive; (iv) Employer’s
termination of Executive’s employment arising out of or in connection with any
direct or indirect order, request, mandate or other instruction of the Federal
Deposit Insurance Corporation, the California Department of Financial
Institutions, or any other state or federal regulatory body with oversight or
authority over banking or the Employer or Company Affiliates (a
“Regulator”);  or a finding by any such Regulator that Executive’s performance
threatens the safety or soundness of the Employer or any Company Affiliate;
(v) the Executive’s failure to furnish all information or take any other steps
necessary to enable Employer to maintain fidelity bond coverage (in an amount
and with a surety company selected by Employer in its sole discretion) of
Executive during the term of his employment; or (vi) a willful and material
breach of Section 7(c) or (d) of this Agreement.  For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Employer or Company Affiliate, as
appropriate.  Anything herein to the contrary notwithstanding, the Executive
shall not be terminated for “Cause” hereunder unless (A) written notice stating
the basis for the termination, including, without limitation, whether such basis
is an indirect order, request, mandate or other instruction of any Regulator, is
provided to the Executive, (B) as to clause (ii) of this paragraph, he is given
30 days to cure the neglect or conduct that is the basis of such claim (it being
understood that any errors in expense reimbursement may be cured by repayment),
(C) if he fails to cure such neglect or conduct, the Executive has an
opportunity to be heard with counsel of his choosing before the full Bank Board
prior to any vote regarding the existence of Cause and (D) there is a vote of a
majority of the members of the Bank Board, excluding the Executive, to terminate
him for Cause.


                “Change in Control” means the occurrence of one or more of the
following events, for either the Company or Parent:  (i) any “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of
1934 as amended (the “Act”)) or “group” (as such term is used in Section
13(d)(3) of the Act) is or becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 30% of the Voting Stock of
the Company or Parent; (ii) within any 24 month period the majority of the Bank
Board or Parent Board consists of individuals other than Incumbent Directors,
which term means the members of the Bank Board or Parent Board on the Effective
Date; provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors of the applicable company shall be
considered to be an Incumbent Director; (iii) the Company or Parent adopts any
plan of liquidation providing for the distribution of all or substantially all
of its assets; (iv) the Company or Parent transfers all or substantially all of
its assets or business (unless the shareholders of the applicable company
immediately prior to such transaction beneficially own, directly or indirectly,
in substantially the same proportion as they owned the Voting Stock of the
applicable company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of, as applicable, the
Company or Parent or the Company’s or Parent’s ultimate parent company if the
Company or Parent is a subsidiary of another corporation); or (v) any merger,
reorganization, consolidation or similar transaction unless, immediately after
consummation of such transaction, the shareholders of the Company or Parent, as
applicable, immediately prior to the transaction hold, directly or indirectly,
more than 50% of the Voting Stock of, as applicable, the Company or Parent or
the Company’s or Parent’s ultimate parent company if the Company or Parent is a
subsidiary of another corporation (there being excluded from the number of
shares held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company).  For purposes of this Change in Control
definition, the Company and Parent shall include any entity that succeeds to all
or substantially all of the business of the Company or Parent and “Voting Stock”
shall mean securities or ownership interests of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.


 
19

--------------------------------------------------------------------------------

 
                “Company Affiliate” means any entity controlled by, in control
of, or under common control with, the Employer, including without limitation,
Parent and its subsidiaries.


                “Company Confidential Information” means information known to
the Executive to constitute trade secrets or proprietary information belonging
to the Employer or Company Affiliates or other non-public information,
confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending transaction between Employer or
any Company Affiliate and an existing or pending client or customer (as the
phrase “client or customer” is defined in Section 7(d)(i) hereof) or other
person or entity, in each case, received by the Executive in the course of his
employment by the Employer or in connection with his duties with the
Employer.  Notwithstanding anything to the contrary contained herein, the
general skills, knowledge and experience gained during the Executive’s
employment with the Employer,  information publicly available or generally known
within the industry or trade in which the Employer competes and information or
knowledge possessed by the Executive prior to his employment by the Employer,
shall not be considered Company Confidential Information.


                “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to Section
8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination.  Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under Code
Section 409A, references to Executive’s termination of employment (and corollary
terms) with the Employer shall be construed to refer to Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Employer.


 
20

--------------------------------------------------------------------------------

 
                “Good Reason” means, unless otherwise agreed to in writing by
the Executive, (i) a reduction in the Executive’s Base Salary (except, before  a
Change in Control, any reduction required by any applicable law, rule or other
regulatory authority), or after a Change in Control, eligibility for the target
annual bonus under Section 5(b); (ii) the requirement that the Executive report
to someone other than the Bank Board; (iii) a material diminution in the
Executive’s title, authority, responsibilities or duties (not including, by
itself, removal of authority or responsibility for any single aspect of his
position; provided, however, that any change in title, duties and
responsibilities made in connection with or subsequent to CapitalSource becoming
a bank holding company shall not be deemed a material diminution as long as the
Executive is either the most senior or second most senior officer of Parent or
the most senior officer of Bank; (iv) the assignment of duties inconsistent with
the Executive’s position or status with the Employer as of the Effective Date;
(v) a relocation of the Executive’s primary place of employment to a location
more than 25 miles further from the Executive’s primary residence than the
current location of the Employer’s office in Los Angeles, California (the
Executive acknowledges that he will be required to travel frequently in the
performance of his obligations as Chief Executive Officer of the Company;
provided, however, that the amount of travel after a Change in Control cannot be
more extensive than the amount before a Change in Control); (vi) any other
material breach of the terms of this Agreement which is not cured within ten
days after the Executive’s delivery of a written notice of such breach to the
Employer; (vii) any purported termination of the Executive’s employment by the
Employer that is not effected in accordance with the applicable provisions of
this Agreement; (viii) the failure to be nominated for an additional term as a
member of the Bank Board upon each expiration of such Bank Board term during the
Employment Period; (ix) the failure of the Employer to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Employer within 15 days after a merger,
consolidation, sale or similar transaction; or (x) the delivery of a notice of
Non-Renewal by the Employer.  In order to invoke a termination for Good Reason,
the Executive must deliver a written notice of the grounds for such termination
within 60 days of the initial existence of the event giving rise to Good Reason
and Employer shall have 30 days to cure the circumstances.  In order to
terminate his employment, if at all, for Good Reason, Executive must terminate
employment within 30 days of the end of the cure period if the circumstances
giving rise to Good Reason have not been cured.  Executive acknowledges that, as
of the Effective Date, no event that would constitute Good Reason has occurred.


 “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive's Date of Termination.


“Parent” means CapitalSource Inc., a Delaware corporation.


“Parent Board” means the CapitalSource Inc. Board of Directors.
 
 
21

--------------------------------------------------------------------------------

 
“Severance Payments” means (1) a lump sum cash payment equal to two times the
Executive’s Base Salary as of the Date of Termination (except for purposes of
Section 9(d)(ii), in lieu of the foregoing, the Executive shall receive a lump
sum cash payment equal to two and one half times the Executive’s Base Salary as
of the Date of Termination plus two and one half times the average bonuses
earned for the two years prior to the year in which the Date of Termination
occurs) (payment under this clause (1) shall be referred to hereafter as the
“Severance Benefit”), (2) a pro-rata bonus for the year of termination payable
when bonuses for such year are normally paid, and, if based on objective
performance or other criteria, such bonus shall be based on actual achievement
of such criteria for such year of termination, (3) all of Executive’s unvested
and unexercisable equity awards that are outstanding as of the Date of
Termination shall be vested in all circumstances, and all options shall remain
exercisable for two years following the Date of Termination but in no event
beyond the term of the options, or in a termination subject to Section 9(d)(ii),
five years following the Date of Termination  (or, in any case, if earlier, the
original expiration date of the award), and (4) the Executive and his covered
dependents shall be entitled to continued participation on the same terms and
conditions as applicable immediately prior to the Executive’s Date of
Termination for 24 months in such medical, dental, hospitalization and life
insurance coverages in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination or such earlier time
that Executive becomes eligible for comparable benefits elsewhere;
provided, however, if such insurance coverage cannot be provided by the Employer
for any period after 18 months, the Employer will pay the Executive the amount
on an after-tax basis equal to the COBRA premiums for the subsequent period.
Notwithstanding the foregoing, for purposes of termination with Good Reason due
to Non-Renewal by the Employer and provided that the Executive terminates his
employment following the Non-Renewal in accordance with the notice and
termination timing provisions of this Agreement, the Executive’s Severance
Benefits instead shall be a lump sum payment equal to one times the Executive’s
Base Salary as of the Date of Termination. Except for the circumstances
described in the preceding sentence, under no other circumstances will Severance
Benefits or other termination benefits under this Agreement be payable on
account of Non-Renewal.
 
[INTENTIONALLY LEFT BLANK]
 
 
22

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


 
CAPITALSOURCE BANK




/s/  James J. Pieczynski
Name:  James J. Pieczynski
Title: President




EXECUTIVE
 
 
/s/  Douglas H. Lowrey
Douglas Hayes Lowrey
 
 
23

--------------------------------------------------------------------------------

 
EXHIBIT A


General Release of Claims


          Consistent with Section 9 of the Amended and Restated Employment
Agreement dated [                       ] between me and CapitalSource Bank (the
“Employment Agreement”) and in consideration for and contingent upon my receipt
of the Accrued Benefits and the Severance Payments set forth in Section 9 of the
Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge CapitalSource Bank and CapitalSource Inc. (together, “CapitalSource”)
and their past, current and future affiliated entities, as well as their
predecessors, successors, assigns, and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of them arising out of or in connection with my employment by
CapitalSource, the Employment Agreement, the termination of my employment with
CapitalSource, or any event, transaction, or matter occurring or existing on or
before the date of my signing of this General Release, except that I am not
releasing any claims arising under Sections 10, 11, or 12 of the Employment
Agreement, any other right to indemnification that I may otherwise have, or any
claims arising after the date of my signing this General Release. I agree not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are released herein. I further hereby irrevocably and unconditionally waive
any and all rights to recover any relief or damages concerning the claims,
demands or entitlements that are released herein. I represent and warrant that I
have not previously filed or joined in any such claims, demands or entitlements
against CapitalSource or the other persons or entities released herein and that
I will indemnify and hold them harmless from all liabilities, claims, demands,
costs, expenses and/or attorney’s fees incurred as a result of any such claims,
demands or lawsuits.


          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, Article 49B of the Maryland Code, the California Fair Employment and
Housing Act, and the California Family Rights Act, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), wage orders, claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against CapitalSource or the
persons or entities released herein.
 
 
24

--------------------------------------------------------------------------------

 
CapitalSource and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this General Release, and we agree that this General
Release shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.
 
 
Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws. 
I understand that rights or claims under the Age Discrimination in Employment
Act that may arise after I execute this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency. 
Notwithstanding the foregoing, I agree to waive my right to recover individual
relief in any charge, complaint, or lawsuit filed by me or anyone on my behalf.
 
          I acknowledge that I have been given an opportunity of twenty-one
(21) days to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to revoke the
waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. If I elect to revoke this General Release in whole or in
part within this seven-day period, I must inform CapitalSource by delivering a
written notice of revocation to CapitalSource’s General Counsel, 5404 Wisconsin
Avenue, 2nd Floor, Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the
seventh calendar day after I sign this General Release. I understand that, if I
elect to exercise this revocation right, this General Release shall be voided in
its entirety at the election of CapitalSource and CapitalSource shall be
relieved of all obligations to make the Severance Payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

                 
AGREED:
                                       
________________________
Douglas Hayes Lowrey
 
____________
Date
   



 
25

--------------------------------------------------------------------------------
